DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The continuation data listed in Paragraph 1 of the specification for application No. 15/914,218, filed March 7, 2018, should be updated, as the ‘218 application is now U.S. Patent No. 10,912,859.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubbs et al. (US 2013/0248109).
Regarding claims 1 and 5-6:  Grubbs et al. (US ‘109) discloses medical adhesives [abstract], wherein Example 1.2 [Ex. 1.2; 0106; Fig. 1B] prepares poly(AA-co-AANHS-co-MDOPA) by reacting AA (acrylic acid [0057, 0089]), AANHS (acrylic acid N-hydroxysuccinimide ester [0057, 0089]), and MDOPA (N-methacryloyl 3,4-dihydroxy-L-phenylalanine [0057, 0089]) [Ex. 1.2; 0106; Fig. 1B].
Poly(AA-co-AANHS-co-MDOPA); x=15, y=15, z=70:

    PNG
    media_image1.png
    226
    755
    media_image1.png
    Greyscale
[Ex. 1.2; 0106; Fig. 1B].
Regarding claim 15:  Grubbs et al. (US ‘109) discloses the powder composition of Example 1.7 [Ex. 1.7; 0112; Fig. 1D, 2C and 3] comprising poly(AA-co-AANHS-co-MDOPA) was mixed with water and Thiol PEG [Ex. 1.7; 0112; Fig. 1D, 2C and 3].
The claimed effects and physical properties, i.e. a pH of about 1 to about 5.5, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Thiol PEG:

    PNG
    media_image2.png
    111
    191
    media_image2.png
    Greyscale
[0107; Fig. 1C, 1D].

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. (US 2007/0014755).
Regarding claim 1:  Beckman et al. (US ‘755) discloses wound healing gels [abstract; 0002], wherein Beckman et al. (US ‘755) discloses PEG-(LDI-DOPA)2 polymer (DLP) [0027, 0134-0135; Fig 3A].
DLP:

    PNG
    media_image3.png
    133
    1220
    media_image3.png
    Greyscale
[0027, 0134-0135; Fig 3A].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 2007/0014755) as applied to claim 1 above, and further in view of Lee et al. (US 2012/0116424).
Regarding claims 2-4 and 7-11:  Beckman et al. (US ‘755) discloses the basic claimed compound [as set forth above with respect to claim 1]; wherein Beckman et al. (US ‘755) discloses the core molecule can be polyethylene glycol (PEG), pentaerythritol, or a multi-hydroxyl functional PEG [0074].
Beckman et al. (US ‘755) does not specifically disclose a 4-arm poly(ethylene oxide) core.  However, Lee et al. (US ‘424) discloses medical adhesives for wound closure [abstract; 0015] comprising a 4-arm poly(ethylene oxide) core, with 56 ethylene oxide groups [Fig. 1, 0096-0097].  Beckman et al. (US ‘755) and Lee et al. (US ‘424) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of wound closures containing DOPA.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 4-arm poly(ethylene oxide) core, with n = 56 {thereby affording poly(ethylene oxide) core-(LDI-DOPA)4}, as taught by Lee et al. (US ‘424) in the invention of Beckman et al. (US ‘755), and would have been motivated to do so since Lee et al. (US ‘424) suggests that such 4-arm poly(ethylene oxide) cores afford multiple cross-linking sites and the desired bioactivity of the DOPA-containing medical adhesive [0003,0007; Fig. 1].

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs et al. (US 2013/0248109) as applied to claim 1 above.
Regarding claim 13:  Grubbs et al. (US ‘109) discloses the basic claimed compound [as set forth above with respect to claim 1]; wherein Grubbs et al. (US ‘109) discloses powder composition of Example 1.7 [Ex. 1.7; 0112; Fig. 1D, 2C and 3] comprising poly(AA-co-AANHS-co-MDOPA) [Ex. 1.7; 0112; Fig. 1D, 2C and 3].  The dry powder was mixed with water and Thiol PEG to yield a crosslinked solid [Ex. 1.7; 0112; Fig. 1D, 2C and 3].
Grubbs et al. (US ‘109) does not specifically disclose mixing poly(AA-co-AANHS-co-MDOPA) with Thiol PEG {thereby affording the dry powder composition}, and then adding water.  However, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
Regarding claim 14:  Grubbs et al. (US ‘109) discloses copolymers containing crosslinakable units, such as N-hydroxysuccinimide moieties [0039-0048].
Grubbs et al. (US ‘109) does not disclose Ex. 1.7 containing an additional copolymer containing N-hydroxysuccinimide moieties.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included an additional copolymer containing N-hydroxysuccinimide moieties based on the invention of Grubbs et al. (US ‘109), and would have been motivated to do so since Grubbs et al. (US ‘109) suggests that the composition can contain copolymers containing crosslinakable units, such as N-hydroxysuccinimide moieties [0039-0048].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs et al. (US 2013/0248109) as applied to claim 15 above.
Regarding claim 16:  Grubbs et al. (US ‘109) discloses the basic claimed compound [as set forth above with respect to claim 15]; wherein Grubbs et al. (US ‘109) discloses copolymers containing crosslinakable units, such as N-hydroxysuccinimide moieties [0039-0048].
Grubbs et al. (US ‘109) does not disclose Ex. 1.7 containing an additional copolymer containing N-hydroxysuccinimide moieties.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included an additional copolymer containing N-hydroxysuccinimide moieties based on the invention of Grubbs et al. (US ‘109), and would have been motivated to do so since Grubbs et al. (US ‘109) suggests that the composition can contain copolymers containing crosslinakable units, such as N-hydroxysuccinimide moieties [0039-0048].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs et al. (US 2013/0248109) as applied to claim 1 above.
Regarding claim 17:  Grubbs et al. (US ‘109) discloses the basic claimed compound [as set forth above with respect to claim 1]; wherein Grubbs et al. (US ‘109) discloses the powder composition of Example 1.7 [Ex. 1.7; 0112; Fig. 1D, 2C and 3] comprising poly(AA-co-AANHS-co-MDOPA) was mixed with water and Thiol PEG [Ex. 1.7; 0112; Fig. 1D, 2C and 3].  Grubbs et al. (US ‘109) discloses copolymers containing crosslinakable units, such as N-hydroxysuccinimide moieties [0039-0048].
Grubbs et al. (US ‘109) does not disclose Ex. 1.7 containing an additional copolymer containing N-hydroxysuccinimide moieties.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included an additional copolymer containing N-hydroxysuccinimide moieties based on the invention of Grubbs et al. (US ‘109), and would have been motivated to do so since Grubbs et al. (US ‘109) suggests that the composition can contain copolymers containing crosslinakable units, such as N-hydroxysuccinimide moieties [0039-0048].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,202,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of sealing tissue of claims 25-26 anticipates the instant claimed method of sealing tissue of instant claim 18.
While U.S. Patent No. 11,202,848 does not claim a specific polymer core or sulfhydryl reactive group, it would have been obvious to have employed the first and second components contained in the kit of claims 1-24, as “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,912,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compound comprising a polymer core substituted with at least one L-3,4-dihydroxyphenylalanine (L-DOPA) group and at least one sulfhydryl-reactive group, wherein the polymer core is branched poly(ethylene oxide), and wherein the sulfhydryl-reactive group is a succinimidyl group, an acrylate group, or a vinyl sulfone group of U.S. Patent No. 10,912,859 anticipates the instant claimed compound.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767